Title: Commissioners to Investigate Animal Magnetism to the Baron de Breteuil, 22 May 1784
From: 
To: Breteuil, Louis-Auguste Le Tonnelier, baron de



Monsieur Le Baron,
à Passy ce 22 Mai 1784.

Nous apprenons la mort de Mr. Borie. Il étoit un des Commissaires du Roi pour le magnétisme animal. C’est une Perte que fait la Commission. En le regrettant, nous pensons qu’il seroit nécessaire de le remplacer, et de completter le Nombre des Quatre médecins choisis par le Roi dans la Faculté. Nous Vous prions donc, Monsieur le Baron, de vouloir bien prendre les ordres de Sa Majesté à cet égard. Nous ne doutons pas que le Successeur de M. Borie ne soit choisi dans le nombre de ceux qui Jouissent de plus de considération et dans la Faculté et dans le Public: mais l’Unité de zéle et de Vuës étant un objet également essentiel dans ceux qui sont destinés a travailler en commun, la Compagnie des Commissaires du Roi pense que relativement à ces différens objets, personne ne paroit plus convenable que Mr. Majault; et elle prend la Liberté de vous le proposer comme un des plus anciens Docteurs de la Faculté; qui a mérité la confiance de son Corps et celle du Public; et qui s’est déja acquitte avec Distinction de plusieurs commissions importantes dont il a été chargé. Nous souhaitons, Monsieur le Baron, que Mr. Majault vous paroisse propre à remplir les Intentions du Roi, et que sa Majesté l’honore de son choix.
Nous sommes avec Respect, Monsieur Le Baron, Vos très humbles et tres obeissants Serviteurs.

à Mr. Le Baron de Breteuil.

